Case: 1:19-cv-00416-JG Doc #: 14 Filed: 04/27/20 1 of 2. PageID #: 541



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------
                                                         :
MICHAEL YOUNG,                                           :
                                                         :             CASE NO. 19-CV-00416
                  Petitioner,                            :             OPINION AND ORDER
vs.                                                      :
                                                         :             [Resolving Docs. 1, 6]
WARDEN DAVID GRAY,                                       :
                                                         :
                  Respondent.                            :
                                                         :
------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         On February 25, 2019, Petitioner Michael Young filed a habeas corpus petition under 28

U.S.C. 2254 challenging his sentence for child pornography charges. 1                       On July 18, 2019,

Respondent Warden moved to dismiss Young’s petition as time-barred. 2

         On January 14, 2020, Magistrate Judge James R. Knepp, II recommended that the Court

dismiss Petitioner Young’s petition as time-barred. 3 Magistrate Judge Knepp found that Young

failed to file his petition within one year of his case becoming final. 4 Magistrate Judge Knepp

further found that equitable tolling did not warrant extending this statute of limitations.5

         Objections to Magistrate Judge Burke’s Report and Recommendation were due by March

13, 2020. 6 Petitioner Young has not filed objections to the Report and Recommendation.

         The Federal Magistrates Act requires a district court to conduct a de novo review only of

those portions of a Report and Recommendation to which the parties have made an objection. 7

Absent objection, a district court may adopt the Report and Recommendation without review. 8


1
  Doc. 1.
2
  Doc. 6. Petitioner responded. Doc. 9.
3
  Doc. 12.
4
  Id. at 7 (citing 28 U.S.C. §2244(d)(1)).
5
  Id. at 11.
6
  The Court granted Petitioner Young’s motion to extend the time for filing objections. See Doc. 13.
7
  Error! Main Document Only.28 U.S.C. § 636(b)(1).
8
  Error! Main Document Only.Thomas v. Arn, 474 U.S. 140, 149 (1985); L.R. 72.3(b).
Case: 1:19-cv-00416-JG Doc #: 14 Filed: 04/27/20 2 of 2. PageID #: 542
Case No. 19-cv-416
Gwin, J.



           Because no party has objected to the Report and Recommendation, this Court may adopt

the Report and Recommendation without further review. Moreover, having conducted its own

review of the petition and record, the Court agrees with the conclusions in the Report and

Recommendation.

           Accordingly, the Court ADOPTS Magistrate Judge Knepp’s Report and Recommendation

and incorporates it fully herein by reference. The Court DISMISSES Petitioner’s habeas petition.

Furthermore, no basis exists upon which to issue a certificate of appealability. 9



           IT IS SO ORDERED.


Dated: April 27, 2020                                      s/     James S. Gwin
                                                           JAMES S. GWIN
                                                           UNITED STATES DISTRICT JUDGE




9
    28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
                                                  -2-
